THE THIRTEENTH COURT OF APPEALS

                                   13-21-00087-CR


                     Brittny Shay Caraway a/k/a Britny Caraway
                                         v.
                                 The State of Texas


                                  On Appeal from the
                     24th District Court of DeWitt County, Texas
                        Trial Court Cause No. 16-07-12,474


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

March 3, 2022